Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a 371 PCT/US2019/023644 03/22/2019, which claims benefit of 62/646,701 03/22/2018.
2.     Amendment of claims 15-17 and 19, cancelation of claim 20, and addition of claim 21 in the amendment filed on 9/6/2022 is acknowledged. Claims 1-19 and 21 are pending in the application.  No new matter has been found. Since the newly added claim 21 is commensurate within the scope of invention, claims 1-19 and 21 are prosecuted in the case. 
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 1-3, 5-17 and 19  under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive. 
	Applicants state “Contrary to the Examiner’s view, the evidence demonstrates that claims 1-3, 5-17, 19 meet the enablement requirement. Specifically, specification at paragraphs 49-52 and paragraphs 63-65 disclose sufficient guidance to allow the skilled artisan to identify additional AT2 receptor agonists.”, see page 5.
However, the reference WO 99/43339 does not provide enablement for treating muscular dystrophy using AT2 receptor agonists. Gasparo M et al., Pharmacol Rev 2000; 52:415-472, does  not mentioned that agonism of the AT2 receptor may be used for prevention or treatment of muscular dystrophy or complications associated therewith.  Moreover, the reference WO 2002/096883 does not provide enablement for treating muscular dystrophy using AT2 receptor agonists, see page 9 of the specification.  While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any AT2 receptor agonists without limitation. There is no guidance or working examples present for constitutional any “AT2 receptor agonist” for treating muscular dystrophy without limitation for the instant invention. Incorporation of the limitation of the “AT2 receptor agonist” (i.e., claim 4) supported by the specification into claim 1, 15 and 19 respectively would overcome this rejection.
	Applicants also state “Contrary to the Examiner’s view, the evidence demonstrates that claims 6, 8, 15-17 and 19 meet the enablement requirement. Specifically, specification clearly defines complications and symptoms associated with muscular dystrophy at paragraphs 66-69. The working examples show efficacy of the instantly claimed methods in the 6Sgcd-/- mouse model of imitate limb- girdle muscular dystrophy across numerous measures corresponding to MD symptoms and complications. These include spontaneous locomotion, improved sympathetic and autonomic tone, and improved cardiac function relative to 5Sgcd-/- placebo treated control groups. Taken together, these data clearly indicate that a person skilled in the art could utilize the instantly claimed compositions and methods to treat or prevent MD or complications thereof without undue experimentation. “, see page 6.
However, The only direction or guidance present in the instant specification is instant therapy efficacy for treating muscular dystrophy, see pages 12-13 of the specification.   There are no in vitro or in vivo working examples present for the “preventing a complication  or muscular dystrophy” in a healthy subject by the administration of the instant invention. Therefore the rejection of claims 1-3, 5-17 and 19  under 35 U.S.C. 112 (a) is maintained.  This rejection can be overcome by deletion of the limitation “prevents”, “preventing” and “prevention” from claims 1, 6, 8, 15 and 19 respectively would obviate the rejection. 
4. 	The rejection of claim 19 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 9/6/2022.  Since claim 20 has been canceled, therefore rejection of claim 20 under 35 U.S.C. 112 (b) has been obviated herein.
5.	Since Alterman et al.  ‘054,  Accorsi et al. and Martinez et al. do not disclose the instant methods of use, therefore the rejection of claims 1-18 under 35 U.S.C. 103 (a) has been withdrawn herein. 
Claim Objections
6.	Claims 4, 18 and 21 are objected to as being dependent on rejected claim 1.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

October 11, 2022